Citation Nr: 0030975	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-06 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


WITNESS AT HEARING ON APPEAL

The appellant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from March 1945 to November 
1945.  The veteran died in December 1997.  The appellant is 
the veteran's widow.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a November 
1998 rating decision rendered by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

Prior to reaching this decision, the Board obtained a 
Veteran's Health Administration medical opinion (VHA), dated 
in October 2000.  That opinion has been associated with the 
claims file and will be further referenced herein.


FINDINGS OF FACT

1.  The veteran died in December 1997.  His death certificate 
lists the immediate cause of death as congestive heart 
failure.  The death certificate also lists rheumatic heart 
disease, secondary to diabetes mellitus and a cerebrovascular 
accident as other conditions leading to the immediate cause 
of death. 

2.  At the time of his death, the veteran was service-
connected for residuals of rheumatic fever.  

3.  The preponderance of the medical evidence is against a 
causal relationship between the veteran's death and his 
military service, including whether veteran's service-
connected rheumatic fever caused or substantially or 
materially contributed to the cause of his death.  


CONCLUSION OF LAW

A service-connected disability did not cause or substantially 
or materially contribute to the cause of the veteran's death.  
38 U.S.C.A. §§ 1110, 1310, (West 1991), Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims entitlement to service connection for 
the cause of the veteran's death pursuant to 38 U.S.C.A. § 
1310 (West 1991).  In pursuing this claim, the appellant 
contends that the evidence of record is supportive of her 
claim that the veteran died as a result of service-connected 
residuals of rheumatic fever.  Initially, the Board is 
satisfied that all relevant facts in connection with this 
appeal have been properly developed and that no further 
assistance to the claimant is required to comply with the 
duty to assist the claimant mandated by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. § 5107).  
In addition to medical opinions obtained by the RO, the Board 
obtained the VHA medical opinion concerning the cause of the 
veteran's death; the appellant's representative was provided 
with a copy of the VHA opinion and afforded time for present 
further evidence and argument.  

The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2000).  
For a service-connected disability to be considered the 
principal or primary cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause, 
or be etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2000).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2000).

During his lifetime, the veteran was service-connected for 
residuals of rheumatic fever, rated as 10 percent disabling.  
Service medical records show that he was treated for acute 
rheumatic fever and was shown to have a soft systolic murmur 
in August 1945.  On VA examination in August 1946, he was 
diagnosed with heart disease with valvular damage of the 
mitral valve, attributed to rheumatic fever.  In August 1949, 
the veteran was afforded a special VA cardiovascular 
examination, which revealed inadequate signs and symptoms for 
a diagnosis of rheumatic heart disease.  A VA examination 
report dated in August 1951 shows that the veteran had a 
short grade 1 systolic murmur in the left lateral position.  

Hospitalization records from Woodstock Kenosha Hospital and 
Medical Center in May 1996 indicate that the veteran was 
diagnosed with arteriosclerotic heart disease with no murmur 
and no gallop.  A history of rheumatic fever was noted.  VA 
treatment records dated from July 1994 to September 1994 show 
that the veteran had a systolic murmur on July 21, 1994, but 
a report dated July 27, 1994 shows no murmur and a normal 
sinus rhythm.  The veteran was hospitalized on several 
occasions at the Woodstock Kenosha Hospital and Health Center 
from February 1997 until his death at that facility in 
December 1997.  Treatment records from these hospitalizations 
do not refer to arteriosclerotic heart disease or congestive 
heart failure.

In May 1998, at the request of the RO, a VA cardiologist 
provided an opinion regarding whether the veteran's rheumatic 
heart disease was a direct or contributory cause of his 
death.  Upon review of the veteran's claims file and medical 
history, the doctor opined that he was unable to say whether 
the veteran's death was the result of service-connected 
residuals of rheumatic fever without resorting to pure 
speculation.  Upon obtaining additional medical evidence, the 
cardiologist rendered a second opinion in October 1998.  He 
indicated that it appeared less likely than not that the 
cause of the veteran's death was heart failure secondary to 
old rheumatic valvular disease.  Even though the death 
certificate listed congestive heart failure as the cause of 
the veteran's death, there was no evidence in the discharge 
summaries that the veteran was ever diagnosed with congestive 
heart failure.  Rather, the veteran's discharge summary from 
his final period of hospitalization indicated that he had a 
seizure disorder secondary to cerebral disease.  Further, 
even though a 1994 echocardiogram was suggestive of minimal 
aortic stenosis, in the absence of classic symptoms of 
valvular disease, or confirmed heart failure, the VA physican 
thought this was clinically irrelevant and more likely than 
not was related to the veteran's age rather than to residuals 
of his rheumatic fever.  

The October 2000 VHA opinion was prepared by a VA physician 
with expertise in Specialty and Inpatient Medicine at the 
Board's request, given the reference to rheumatic heart 
disease on the veteran's death certificate.  The Board 
requested an opinion as to whether it was at least as likely 
as not (50 percent or greater) that the cause of the 
veteran's death was related to his service connected 
rheumatic fever or residuals of rheumatic fever, and also 
whether the veteran's service connected rheumatic fever or 
residuals of rheumatic fever in any way hastened or lent 
assistance in causing the veteran's death, and if so, to what 
degree.  

With regard to the first question, the VA physician indicated 
that it was his opinion within a reasonable degree of medical 
certainty that the veteran's death was not related to 
rheumatic fever or the residuals of rheumatic fever.  In 
support of this opinion, the VA physician indicated that the 
findings of the veteran's echocardiograms, especially a May 
1993 echocardiogram, showed evidence of antero apical 
akinesia with impaired left ventricular systolic function.  
Thickening of the aortic valve was also noted.  According to 
the physician, these findings did not suggest that the 
veteran's valvular disease was rheumatic in nature.  The VA 
physician further reasoned that if the veteran's death was 
due to congestive heart failure, it would appear that the 
heart failure was in fact related to sequelae of coronary 
heart disease and prior myocardial infarction and not to 
rheumatic fever.  

With regard to the second question posed by the Board, the VA 
physician reported that review of the veteran's records did 
not support the presence of rheumatic heart disease and 
therefore, he was unable to conclude that rheumatic heart 
disease contributed to the veteran's death in any way.  

After reviewing the aforementioned evidence, the Board 
concludes that service connection for the cause of the 
veteran's death must be denied.  This conclusion is based on 
the medical evidence of record, the great weight of which 
demonstrates that the veteran's death was not caused by, or 
was substantially or materially contributed to by, his 
service-connected disability.  With respect to this 
conclusion, the law is clear that it is the Board's duty to 
assess the credibility and probative value of evidence, and 
provided that it offers an adequate statement of reasons or 
bases, the Board may favor one medical opinion over another.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown 7 
Vet. App. 488, 493 (1995) (The Board may adopt a particular 
independent medical expert's opinion for its reasons and 
bases where the expert has fairly considered the material 
evidence of record that appears to support the appellant's 
position).  In this case, the preponderance of the medical is 
against a conclusion that the veteran's death was caused by, 
or substantially or materially contributed to by his service-
connected disability and the appellant's claim must be 
denied.

In reaching this decision, the Board has considered the 
appellant's arguments that the veteran's death was caused by 
his service-connected disability.  The medical evidence is 
consistent with her recollection from conversation with the 
veteran's attending physician that the veteran's death was 
related to heart problems.  Regrettably, the medical evidence 
does not support a conclusion that such cardiac-related 
disorders were caused by service, including rheumatic fever 
in service. This, of course, is a medical matter and lay 
opinions on such matters cannot serve as the basis for a 
grant of service connection.  Brewer v. West, 11 Vet. App. 
228, 234 (1998); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Although the Board appreciates the appellant's 
arguments, the Board cannot disregard the reported medical 
opinions regarding the cause of the veteran's death.

The record does not present an approximate balance of 
positive and negative evidence as to any material issue.  A 
preponderance of the evidence is against the claim.  
Consequently, because a state of equipoise of the positive 
evidence and the negative evidence does not exist, the 
benefit-of-the-doubt doctrine does not apply in this case.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5107); see also Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	CHARLES E. HOGEBOOM
	Veterans Law Judge
	Board of Veterans' Appeals

